Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the claims filed 2/9/2021. Claims 1 – 21 are pending in this application.

Information Disclosure Statement
The information disclosure statement filed 4/9/2021 is acknowledged by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an anti-cavitation trim body” as claimed in claims 6 and 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claims 10 and  20, in the disclosure by the Applicant, diaphragm 109 bottom portion at 113 is exposed to process fluid. Isolator diaphragm is downstream of the valve diaphragm 109. It is not clear how the isolator diaphragm fluidly separates the process fluid from the valve diaphragm.
Claims 10 and 20 does not clearly state steps to achieve the claimed subject matter and as such are broad in scope. The invention is in a well-developed art but the scope of the claims does not provide a person having ordinary skill in the art a means to achieve the claimed subject.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recites “the seal isolator comprising an isolator diaphragm having a first side exposed to the flow of the fluid”, it is not clear which fluid (working or process) is referred to in this limitation. Examiner for this office action is interpreting the limitation to mean the process fluid.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 2, 4 - 5, 7 – 9 as far as they are definite,  11 – 12, 14 - 15, 17 – 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent to Bloom (6,418,956).
Regarding claim 1, as far as it is definite, Bloom discloses a valve (10) comprising a valve body that comprises an inlet (12) configured to couple to a tubular conduit operable to circulate a flow of a process fluid, and an outlet (14) configured to couple to the tubular conduit, an actuator (comprising chamber 18) that comprises an interior volume divided by a valve diaphragm (15) into a first volume portion (18) that at least partially encloses a working fluid and a second volume portion, and a plug (17) coupled to the valve diaphragm (16) and operable to move toward an open position to allow the flow of the process fluid through the valve body or toward a closed position to disallow the flow of the process fluid through the valve body based on movement of the valve diaphragm (18) relative to a pressure of the working fluid; and a seal isolator (housing comprising 44) coupled to the tubular conduit, the seal isolator comprising an isolator diaphragm (44) having a first side (40) exposed to the flow of the process fluid and a second side (41) fluidly coupled to the first volume portion (18) through the working fluid, the isolator diaphragm configured to transmit a pressure of the flow of the process fluid to the pressure of the working fluid.
Regarding claim 2, as far as it is definite, Bloom discloses the seal isolator (housing comprising 44) is configured to couple to the tubular conduit downstream of the valve body.  
Regarding claims 4 – 5, as far they are definite, Bloom discloses compressed air as working fluid (Col. 4, Lines 3 – 12).
Regarding claim 7, as far as it is definite, Bloom discloses a controller (50)  in fluid communication with the first side of the isolator diaphragm and the first volume portion of the actuator, the controller configured to generate a pressure signal based on the pressure of the flow of the process fluid.
Regarding claim 8, as far as it is definite, examiner is interpreting the fluid path between the valve (50) and seat (52) as a capillary fluid.
Regarding claim 9, as far as it is definite, Bloom discloses a valve positioner (20) coupled to the actuator and configured to receive the pressure signal from the controller (50) and adjust the pressure of the working fluid based on the pressure signal.  
Regarding claim 11, Bloom discloses receiving a flow of a process fluid in a tubular conduit at a valve(10) , the valve comprising a valve body that comprises an inlet (12) coupled to the tubular conduit and an outlet (14) coupled to the tubular conduit; receiving the flow of the process fluid at a seal isolator (housing comprising 44) coupled to the tubular conduit, the seal isolator comprising an isolator diaphragm (44) having a first side (40) exposed to the flow of the process fluid, transmitting a pressure of the process fluid through the isolator diaphragm (44) to a working fluid at least partially enclosed within an actuator (comprising chamber 18) of the valve adjusting a pressure of the working fluid based on the pressure of the process fluid moving a valve diaphragm (16) of the valve based on adjusting the pressure of the working fluid and adjusting a plug (17) coupled to the valve diaphragm toward an open position to allow the flow of the process fluid through the valve body or a closed position to disallow the flow of the process fluid through the valve body based on movement of the valve diaphragm relative to the pressure of the working fluid.  
	Regarding claim 12, Bloom discloses receiving the flow of the process fluid at the seal isolator comprises receiving the flow of the process fluid at the seal isolator (housing comprising 44) downstream of the valve body.  

Regarding claims 14 and 15 Bloom discloses compressed air as working fluid (Col. 4, Lines 3 – 12).
Regarding claim 17, Bloom discloses a controller (50)  in fluid communication with the first side of the isolator diaphragm and the first volume portion of the actuator, the controller configured to generate a pressure signal based on the pressure of the flow of the process fluid.
Regarding claim 18, examiner is interpreting the fluid path between the valve (50) and seat (52) as a capillary fluid.
Regarding claim 19, Bloom discloses a valve positioner (20) coupled to the actuator and configured to receive the pressure signal from the controller (50) and adjust the pressure of the working fluid based on the pressure signal. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Bloom (6,418,956) in view of US Patent to Webster (7,044,156).
Regarding claims 3, 13 and 21, Bloom does not disclose the isolator diaphragm is designed to transmit the pressure of the flow of the fluid to the working fluid at a one-to-one ratio. Bloom also does not disclose process fluid comprises an untreated hydrocarbon fluid.
However, Webster teaching a method of reliable protection system for a hydrocarbon extraction from a well teaches a hydraulic system that senses pressure by a pressure sensor (13) and transmits it to controller. The hydraulic system taught by Webster transmits the pressure of the process fluid to the working fluid at a one-to-one ratio. 
Therefore, a person having ordinary skill in the art would adapt the hydraulic pressure sensing teaching of Webster to the valve disclosed by Bloom to accurately and reliably sense the pressure of the process fluid comprising a hydrocarbon well fluid.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Bloom (6,418,956) in view of US Patent to Yokota et al. (6,135,142).
Regarding claims 6 and 16, Bloom does not disclose an anti-cavitation trim body.  
	However, cavitation is a well-known issue causing damage in the fluid lines. Yokota et al. teaching a control valve that is controlled by the outlet pressure teach an anti-cavitation measure by having teeth of a comb or a honeycomb protrusions on the valve element. Therefore, a person having ordinary skill in the art would adapt the protrusions on the valve member teaching of Yokota et al. to the valve disclosed by Bloom in order minimize the damage caused by cavitation in the process fluid line. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571) 270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607 and Ken Rinehart can be reached (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753